DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

	This Office Action is responsive to the amendment filed on 05/09/2022.  Claims 1-3, 6-8, 10, 14-17, 23-39, of which claims 1, 17 and 25 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 4, 9, 13, 18-20, and 22 is acknowledged. 

	Rejection of claims 4, 9, 13, 18-20, and 22 is rendered moot in view of their cancellation by the applicant’s amendment.
	Application of 35 U.S.C. 112(b) is precluded in view of the amendment

	Claim rejections on the ground of nonstatutory obviousness-type double patenting are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 1, 17 and 25 (see Remarks, pages 10-14) with respect to claims 1-3, 6-8, 10, 14-17, 23-30  have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

 	Applicant has removed claims 4, 9, 13, 18-20, and 22  in the present claim amendment, rendering their rejection moot.

Allowable Subject Matter
 	Claims 1-3, 6-8, 10, 14-17, 23-39 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including to Lin et al. , Adler et al. and Sullivan et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that:

“sense a presence of a first defibrillator within a range of the transceiver based on the transceiver receiving a first device signal generated by the first defibrillator, the first device signal having a first signal strength and maintain an active list of medical device inventory, the active list comprising information regarding a first storage location of the first defibrillator, the first distance, a second storage location of the second defibrillator, and the second distance”, in combination with “provide an alert via the display device in response to sensing the presence of the first defibrillator within the range of the transceiver” as recited in claim 1. The respective dependent claims 2-3, 6-8, 14-16, and 29 are allowable for the same reason.

“sensing a presence of a first defibrillator within a range of a transceiver based on the transceiver wirelessly receiving a first device signal generated by the first defibrillator, the first device signal having a first signal strength”, in combination with “providing an alert via the display device in response to sensing the presence of the first defibrillator within the range of the transceiver”, as recited in claim 17. The respective dependent claims 23-24 and 30 are allowable for the same reason.

“responding to a notification from a server using the mobile device, the notification indicating a need for one or more defibrillators; receiving, at the mobile device from the server, location information for the one or more defibrillators”, in combination with “receiving, at the mobile device, navigation information to retrieve a closest defibrillator of the one or more defibrillators”, as recited in claims 25. The respective dependent claims 26-28, 31-39, and 10 are allowable for the same reason.

Conclusion
	The prior art made of record is considered pertinent to applicant’s disclosure. Adler A, Halkin A, Viskin S. Wearable Cardioverter-Defibrillators. Circulation. Volume 127. Issue 7. 2013. 854-860. doi: 10.1161. cir.112.146530

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631